Olson, J.
This defendant was charged and tried jointly with the defendant in State v. Tharp, ante p. 494. She was acquitted, and the state has appealed.
It seeks reversal of the order denying its “motion to set aside and arrest the verdict of the jury and motion for new trial” in this case, upon the same claim of error regarding the selection of the jury, and upon the same record that Tharp relied upon in his unsuccessful attack upon his conviction.
The state has no right to an appeal, where the defendant has been acquitted by a considered verdict of a jury. Rule on Appeal 14(8), 34A Wn. (2d) 22. We decided in the Tharp case that the claimed error did not invalidate this jury or its verdict. That decision controls our disposition of this casé, and we need not discuss any other ground for our conclusion.
The appeal is dismissed.
Grady, C. J., Mallery, Hill, and Weaver, JJ., concur.